Citation Nr: 1730008	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  16-08 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a tibial and fibula fracture.  

2.  Entitlement to service connection for residuals of cold weather injuries.  

3.  Entitlement to service connection for peripheral vascular disease of the lower extremities.  

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1944 to July 1946.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2014 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2017, a travel board hearing was held before the undersigned in Winston-Salem, North Carolina.  A transcript of the hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that service connection is warranted for residuals of a right leg fracture, residuals of cold injuries, peripheral neuropathy, and peripheral vascular disease.  It is noted that the majority of the Veteran's service treatment records (STRs) are not available for review, having been lost in a fire at the National Personnel Records Center in 1973.  The examination at separation from service is, however, available for review.  This shows that the Veteran reportedly sustained a right tibia and fibula fracture while in service.  While post-service treatment records are available for review, the Veteran has not been evaluated for possible residuals of the right leg fracture.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Regarding the remaining issues on appeal, the Board notes that when records are absent, the Board has a heightened duty to assist in the development of the claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran has not been evaluated for possible cold injury residuals, peripheral vascular disease, or peripheral neuropathy.  The Board finds that an examination is warranted to assess if the Veteran may have these disabilities as a result of service, with reference to the testimony given by the Veteran during the hearing before the undersigned.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any right leg fracture residuals.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the any right leg fracture residuals are related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of any residuals of a cold weather injury, peripheral vascular disease, or peripheral neuropathy.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any of these disorders are related to service.  The claims folder should be made available for review in connection with this examination.  The examiner should specifically comment on the testimony given by the Veteran during the hearing on appeal in March 2017 and provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

